Citation Nr: 0922224	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for diabetes 
mellitus, rated as 10 percent disabling for the period prior 
to March 11, 2008, and as 20 percent disabling thereafter.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
or exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the feet, claimed as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus 
or exposure to herbicides.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for a disability of the 
testicles.

7.  Entitlement to service connection for hematuria.

8.  Entitlement to service connection for a chest ulcer.

9.  Entitlement to service connection for a thyroid 
disability.

10.  Entitlement to service connection for a bilateral leg 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from June 1994 and April 2007 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The 
April 2007 decision granted service connection for diabetes 
mellitus, effective August 29, 2006, and evaluated the 
disability as 10 percent. 

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

During his May 2009 hearing, the Veteran raised claims for 
entitlement to service connection for erectile dysfunction, 
to include loss of a creative organ, an eye condition, and 
depression as secondary to service-connected diabetes 
mellitus, and entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).   These claims have not been adjudicated 
and are referred to the RO for the appropriate action.  

Similarly, the Veteran filed a claim for entitlement to 
service connection for a skin condition as due to herbicide 
exposure in July 2000 that has not been adjudicated.  This 
claim is also referred to the RO for the proper action. 

In the April 2007 rating decision on appeal, the RO 
adjudicated the issues of entitlement to service connection 
for hypertension and a kidney disorder as claims to reopen 
based on the previous denial of these claims in a June 1994 
rating decision.  However, the Veteran filed a notice of 
disagreement in June 1994 initiating an appeal with respect 
to the initial denial of these claims, and a statement of the 
case (SOC) was not provided until the November 2007 SOC 
associated with the current appeal.  Therefore, the claims 
for entitlement to service connection for hypertension and a 
kidney disorder are before the Board on appeal from the June 
1994 rating decision and new and material evidence is not 
required to reopen the claims.

In a May 2008 rating decision, the Veteran was awarded an 
increased rating of 20 percent for his diabetes mellitus, 
effective March 11, 2008.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for diabetes mellitus remains before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension, peripheral neuropathy, a kidney disorder, and 
disabilities of the stomach, testicles, thyroid, bilateral 
legs, hematuria, and a chest ulcer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period from August 29, 2006 to March 11, 2008, 
the Veteran's diabetes mellitus required treatment with a 
restricted diet only.

2.  For the period beginning March 11, 2008, the Veteran's 
diabetes mellitus has required treatment with an oral 
hypoglycemic agent and a restricted diet; his medical 
provider has not regulated his occupational or recreational 
activities.


CONCLUSIONS OF LAW

1.  For the period prior to March 11, 2008, the scheduler 
criteria for an initial rating in excess of 10 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2008).

2.  For the period beginning March 11, 2008, the scheduler 
criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for diabetes mellitus was granted in the 
April 2007 rating decision on appeal, with an initial 10 
percent rating assigned effective August 29, 2006.  In a May 
2008 rating decision, an increased rating of 20 percent was 
granted for diabetes mellitus, effective March 11, 2008.  

Diagnostic Code 7913 provides that when diabetes mellitus is 
manageable by restricted diet only, a 10 percent evaluation 
is warranted.  When diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet, a 20 percent evaluation is merited.  When 
insulin, restricted diet, and regulation of activities are 
required, it is evaluated as 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Note (1) following the 
rating criteria provides that compensable complications of 
diabetes mellitus are rated separately unless they are used 
to support a total disability rating.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  

The Veteran underwent a VA examination of his diabetes 
mellitus in December 2006.  He denied experiencing 
ketoacidosis, but did report hypoglycemic reactions with 
headaches, feeling jittery, and blurred vision.  He had never 
been hospitalized due to complications from his diabetes, and 
had been eating one meal a day and cutting back severely on 
carbohydrates.  The Veteran reported that his activities were 
severely restricted due to shortness of breath, foot pain, 
and lethargy caused by his progressive kidney disease.  He 
visited his diabetic care provider every three months.  The 
examiner noted that the Veteran had edema in the lower 
extremities due to coronary artery disease (CAD) and 
hypertension that preceded his diabetes by 30 years.  In 
addition, there were no complications from his diabetes.  
Following a physical examination and laboratory testing, the 
Veteran was diagnosed with diabetes mellitus, controlled by 
diet, nephropathy secondary to hypertension, and CAD 
secondary to hypertension.  

In a December 2007 statement accompanying his substantive 
appeal, the Veteran noted that he followed a strict diet due 
to his diabetes mellitus.  He also stated that without this 
diet, he would require oral medication to treat his 
disability.

A second VA examination was provided to the Veteran in 
January 2008 to determine the nature and etiology of his 
diabetes mellitus.  The Veteran was noted to be belligerent 
and disrespectful, and he did not provide a clear history of 
having diabetes.  Diabetes mellitus was diagnosed following 
laboratory testing, but the examiner noted the Veteran's 
medical records were negative for findings of elevated 
glucose levels aside from one instance in the past.  

Records of private treatment show that the Veteran was 
prescribed Glucotrol to control his diabetes in March 2008.  
In a July 2008 letter his private physician noted that he had 
been placed on a restrictive diet and prescribed to follow a 
regular exercise program.  

The Veteran's most recent VA examination was performed in 
November 2008.  He denied a history of ketoacidosis or 
hypoglycemic reactions and his only hospitalizations had been 
in association with his cardiac problems.  The Veteran had 
been placed on a diet but had no restriction of activities 
specifically related to his diabetes.  He reported taking 
Glipizide twice a day.  The Veteran stated that he had no 
specific diabetic health care provider, denied having 
problems with his vision, and reported longstanding 
diminished sensation in his feet.  Upon examination, deep 
tendon reflexes of the knees were diminished, and sensation 
of the feet was modestly diminished.  

The examiner could not determine whether the Veteran had 
diabetes mellitus, but that he certainly had glucose 
intolerance which was a common consequence of end stage renal 
disease.  The examiner concluded that the Veteran had no 
current medical conditions attributable to diabetes as the 
Veteran's neuropathy, CAD, and chronic renal insufficiency 
were identified long before he demonstrated any glucose 
abnormalities.  

During his May 2009 hearing, the Veteran testified that he 
had been told he was borderline diabetic for many years 
beginning in the late 1980s.  He currently treated his 
diabetes with oral medication

For the period prior to March 11, 2008, the Veteran's 
diabetes was treated only by a restricted diet.  There is no 
evidence that the Veteran was prescribed insulin or any oral 
hypoglycemic agent and in a December 2007 statement, the 
Veteran stated that his diabetes was treated by a restricted 
diet and that he had not been prescribed oral medication.  
His testimony is consistent with this history.

In addition, there is no evidence that the Veteran's 
activities were regulated as a result of diabetes during this 
period.  The December 2006 VA examiner noted that the 
Veteran's activities were severely restricted due to his 
progressive kidney disease.  The VA examiner also determined 
that there were no complications resulting from diabetes, 
thus indicating that diabetes did not limit activities.  

Therefore, for the period prior to March 11, 2008, an initial 
disability evaluation in excess of 10 percent is not 
warranted for diabetes mellitus.  

For the period beginning March 11, 2008, the medical evidence 
of record establishes that the Veteran's diabetes mellitus 
has been treated with oral hypoglycemic agents and a 
restricted diet.  Glucotrol was prescribed by the Veteran's 
private physician in March 2008 and the November 2008 VA 
examiner noted that the Veteran took Glipizide to control his 
glucose levels.  

There is no medical evidence demonstrating that the Veteran's 
activities have been regulated during this period.  
"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The criteria for a 40 percent rating for diabetes are 
conjunctive not disjunctive-i.e.  there must be insulin 
dependence and restricted diet and regulation of activities.  
Camacho.  While the record clearly shows that the Veteran's 
diet was restricted during this period and that his diabetes 
was controlled by medication, the only evidence of regulated 
activities is from a July 2008 letter from the Veteran's 
private doctor noting that the Veteran had been prescribed to 
follow an exercise program.  

There is no indication that his occupational and recreational 
activities were restricted or limited due to diabetes.  The 
medical evidence shows that a private physician actually 
recommended that the Veteran engage in exercise and the 
medical records contain no recommendations that the Veteran 
restrict his activities.

Therefore, for the period beginning March 11, 2008, the 
Veteran's diabetes mellitus most nearly approximated the 
criteria associated with the currently assigned 20 percent 
rating as it is treated with a restricted diet and oral 
hypoglycemic agent.  The weight of the evidence is against a 
schedular rating in excess of 20 percent.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's diabetes is manifested 
by occasional hypoglycemic reactions that have not resulted 
in hospitalization, and elevated glucose levels.  His 
disability is treated with a restricted diet and oral 
hypoglycemic medication.  These manifestations and treatments 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to a higher initial rating for diabetes mellitus, 
rated as 10 percent disabling for the period prior to March 
11, 2008, and as 20 percent disabling thereafter, is denied.


REMAND

The Veteran contends that service connection is warranted for 
hypertension, peripheral neuropathy, and a kidney disorder as 
secondary to service-connected diabetes mellitus.  

In support of his claim, the Veteran submitted two August 
2008 letters from his private doctors.  The first, provided 
by his family physician, notes that the Veteran's diabetes 
could have affected the Veteran's kidneys, neuropathy, and 
hypertension.  The physician stated that diabetes causes 
renal failure, leading to dialysis, and can also cause 
neuropathy and aggravate hypertension.  

The second August 2008 letter was provided by the Veteran's 
nephrologist and states that diabetes mellitus could produce 
the Veteran's neuropathic symptoms as well as contribute to 
his end-stage renal disease.  The association was noted to be 
"not exactly causal" but was rather described as 
contributing to the Veteran's hypertension and neuropathy.  

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen with some restrictions.  71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  Since the Veteran's claim was 
pending prior to the effective date of the changes, the more 
liberal version of 38 C.F.R. § 3.310, as interpreted in Allen 
is for application.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008) (if a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation).

While the record contains several VA medical opinions 
addressing whether the Veteran's hypertension, peripheral 
neuropathy, and kidney disorder are the result of diabetes 
mellitus, opinions have not been obtained with respect to 
whether these conditions have been aggravated by diabetes 
mellitus.  

In light of the private medical evidence submitted by the 
Veteran, the Board finds that the claims folders should be 
returned to the examiner who performed the Veteran's November 
2008 VA examination for the procurement of a medical opinion 
addressing whether the Veteran's hypertension, peripheral 
neuropathy, and kidney disorder have been aggravated by his 
service-connected diabetes mellitus.

In addition, the Veteran has not been provided complete VCAA 
notice with respect to his claims for entitlement to service 
connection on a secondary basis.  

Finally, in June 1994, the Veteran has filed a notice of 
disagreement with a June 1994 rating decision denying 
entitlement to service connection for a bilateral leg 
disability, a stomach disability, a disability of the 
testicles, a thyroid disability, hematuria, and a chest 
ulcer.  As the Veteran has not been provided an SOC in 
response to the notice of disagreement, a remand is required 
for the issuance of a SOC on these issues.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and tells him about 
the evidence needed to substantiate 
entitlement to service connection for 
hypertension and a kidney disorder on a 
secondary basis.  

2.  The claims folders should be returned 
to the VA examiner who conducted the 
Veteran's November 2008 VA examination.  
If the previous examiner is not 
available, the claims folders and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case. 

The claims folders, including the August 
2008 letters from the Veteran's private 
physicians, must be made available to the 
examiner.  The examination report should 
reflect that the claims folders were 
reviewed.

After reviewing the claims folders and 
the August 2008 letters from the 
Veteran's private doctors, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that the 
Veteran's hypertension, peripheral 
neuropathy, and kidney disorder have been 
aggravated by his service-connected 
diabetes mellitus.

The rationale for any opinions should 
also be provided.

3.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issues of 
entitlement to service connection for 
disabilities of the stomach, testicles, 
thyroid, bilateral legs, hematuria, and a 
chest ulcer.  These issues should not be 
certified to the Board unless a 
sufficient substantive appeal is 
received.

5.  If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


